DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Claim(s) 7-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 February 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuromi (US 2017/0140877).
In regards to claim 1, Kuromi ‘877 discloses
A capacitor assembly package structure, comprising: 
a capacitor unit including a plurality of capacitors (CU – fig. 1; [0034]), wherein each of the capacitors includes a positive portion (1 – fig. 1; [0036]) and a negative portion (2 – fig. 1; [0036]); 
an insulative package body (6 – fig. 1; [0043]) for partially enclosing the capacitors, wherein the positive portion of each of the capacitors has a positive lateral surface exposed from a first lateral surface of the insulative package body (seen in fig. 1); 
a conductive connection layer (4 – fig. 3; [0044]) electrically connected to the negative portion of the capacitor; and 
an electrode unit including a first electrode structure (8 – fig. 1; [0035]) and a second electrode structure (7 – fig. 1; [0035]), wherein the first electrode structure encloses a first portion of the insulative package body and electrically connects to the positive portion of each of the capacitors ([0045]), and the second electrode structure encloses a second portion of the insulative package body and electrically connects to the conductive connection layer ([0048]).  

In regards to claim 3, Kuromi ‘877 discloses
The capacitor assembly package structure according to claim 1, further comprising: a negative composite material layer (7A – fig. 1; [0048]) disposed on a second lateral surface of the insulative package body and a lateral surface of the conductive connection surface so as to electrically connect to the negative portion of the capacitor; wherein the second electrode structure electrically contacts the negative composite material layer, the negative composite material layer includes at least two negative conductive layers ([0046] & [0048] – Pd microparticles and Ni plating), and the negative conductive layer is made of Zn, Au, Pt, Pd, Ti, Ni, Ag, Cu, Cr or Sn ([0046] & [0048]); wherein the second lateral surface of the insulative package body and the lateral surface of the conductive connection layer are flush with each other (fig. 1), and the negative composite material layer has a plane contacting the second lateral surface of the insulative package body and the lateral surface of the conductive connection layer (fig. 1). 
 
In regards to claim 4, Kuromi ‘877 discloses
The capacitor assembly package structure according to claim 1, wherein the first electrode structure includes a first inner conductive layer (8B – fig. 1; [0047]) covering the first portion of the insulative package body and being electrically connected to the positive portion of the capacitor, a first middle conductive layer (Ni plating layer of 8C –  fig. 1; [0047]) covering the first inner conductive layer, and a first outer conductive layer (Sn plating layer of 8C –  fig. 1; [0047]) 108P001242US17covering the first middle conductive layer; 

In regards to claim 5, Kuromi ‘877 discloses
The capacitor assembly package structure according to claim 1, wherein each of the capacitors includes a substrate (1A – fig. 1; [0036]), a conductive polymer layer enclosing a portion of the substrate (2A – fig. 1-2; [0036] & [0038]), a carbon paste layer (2B – fig. 1-2; [0036]) fully enclosing the conductive polymer layer, and a silver paste (2C – fig. 1-2; [0036]) layer fully enclosing the carbon paste layer; wherein each of the capacitors includes a surrounding insulative layer (3 – fig. 1; [0040]) disposed on an outer surface of the substrate and around the substrate, and lengths of the conductive polymer layer, the carbon paste layer and the silver paste layer of the capacitor are limited by the surrounding insulative layer; wherein the first lateral surface of the insulative package body, the positive lateral surface of the positive portion and a lateral surface of the surrounding insulative layer are flush with each other (seen in fig. 1).  

In regards to claim 6, Kuromi ‘877 discloses
A capacitor assembly package structure, comprising: 
108P001242US18a capacitor (CU – fig. 1; [0034]) including a positive portion (1 – fig. 1; [0036]), a negative portion (2 – fig. 1; [0036]) and a surrounding insulative layer (3 – fig. 1; [0040]); 
an insulative package body (6 – fig. 1; [0043]) for partially enclosing the capacitor, wherein the positive portion of the capacitor has a positive lateral surface exposed from a first lateral surface of the insulative package body (seen in fig. 1); 
a conductive connection layer (4 – fig. 3; [0044]) electrically connected to the negative portion of the capacitor; and 
an electrode unit including a first electrode structure (8 – fig. 1; [0035]) and a second electrode structure (7 – fig. 1; [0035]), wherein the first electrode structure encloses a first portion of the insulative package body and electrically connects to the positive portion of the capacitor ([0045]), and the second electrode structure encloses a second portion of the insulative package body and electrically connects to the conductive connection layer ([0048]);
wherein the first lateral surface of the insulative package body, the positive lateral surface of the positive portion and a lateral surface of the surrounding insulative layer are flush with each other (fig. 1).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi et al. (US 2002/0001169).
In regards to claim 1, Shiraishi ‘169 discloses

a capacitor unit including a plurality of capacitors (fig. 10-11; [0108]), wherein each of the capacitors includes a positive portion (fig. 10-11; [0106-0118]) and a negative portion (fig. 10-11; [0106-0118]); 
an insulative package body (8 – fig. 10-11; [0056]) for partially enclosing the capacitors, wherein the positive portion of each of the capacitors has a positive lateral surface exposed from a first lateral surface of the insulative package body (seen in fig. 10B & 11B); 
a conductive connection layer (14 – fig. 10B & 11B; [0109]) electrically connected to the negative portion of the capacitor; and 
an electrode unit including a first electrode structure (12 – fig. 11B; [0089]) and a second electrode structure (12 – fig. 11B; [0089]), wherein the first electrode structure encloses a first portion of the insulative package body and electrically connects to the positive portion of each of the capacitors (fig. 11B; [0117]), and the second electrode structure encloses a second portion of the insulative package body and electrically connects to the conductive connection layer (fig. 11B; [0117]).  

In regards to claim 2, Shiraishi ‘169 discloses
The capacitor assembly package structure according to claim 1, further comprising: a plurality of positive composite material layers (21 – fig. 2B & 11B; [0059-0060]) each disposed on the first lateral surface of the insulative package body and the positive lateral surface of the corresponding positive portion so as to electrically connect to the positive portion of the corresponding capacitor (fig. 11B); wherein the first 

In regards to claim 3, Shiraishi ‘169 discloses
The capacitor assembly package structure according to claim 1, further comprising: a negative composite material layer (22 – fig. 2B & 11B; [0059-0060] & [0115]) disposed on a second lateral surface of the insulative package body and a lateral surface of the conductive connection surface so as to electrically connect to the negative portion of the capacitor (fig. 11B); wherein the second electrode structure electrically contacts the negative composite material layer, the negative composite material layer includes at least two negative conductive layers (fig. 2B & 11B; [0059-0060] & [0115]), and the negative conductive layer is made of Zn, Au, Pt, Pd, Ti, Ni, Ag, Cu, Cr or Sn ([0060]); wherein the second lateral surface of the insulative package body and the lateral surface of the conductive connection layer are flush with each other (fig. 11B), and the negative composite material layer has a plane contacting the second lateral surface of the insulative package body and the lateral surface of the conductive connection layer (fig. 11B). 

Claim(s) 1 & 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al. (US 2020/0335284).
In regards to claim 1, Yamazaki ‘284 discloses
A capacitor assembly package structure, comprising: 
a capacitor unit including a plurality of capacitors (1 – fig. 1; [0043]), wherein each of the capacitors includes a positive portion (fig. 1; [0043]) and a negative portion (fig. 1; [0043]); 
an insulative package body (10 – fig. 1; [0095]) for partially enclosing the capacitors, wherein the positive portion of each of the capacitors has a positive lateral surface exposed from a first lateral surface of the insulative package body (seen in fig. 1B); 
a conductive connection layer (8 – fig. 1; [0038]) electrically connected to the negative portion of the capacitor; and 
an electrode unit including a first electrode structure (13a – fig. 1; [0038]) and a second electrode structure (13b – fig. 1; [0038]), wherein the first electrode structure encloses a first portion of the insulative package body and electrically connects to the positive portion of each of the capacitors ([0076]), and the second electrode structure encloses a second portion of the insulative package body and electrically connects to the conductive connection layer ([0076]).  

In regards to claim 5, Kuromi ‘877 discloses
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0383976 – fig. 7; [0054] 		US 2010/0165547 – fig. 1
US 2017/0365419 – fig. 2			US 2020/0211784 – fig. 2
US 2004/0264111 – fig. 3			US 2019/0237266 – fig. 4
US 9,916,935 – fig. 2			US 11,170,941 – fig. 2
JP2005045007A – fig. 2			US 2016/0071654 – fig. 1
US 20200266005 – fig. 2

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848